688 S.E.2d 691 (2009)
SAM'S EAST, INC.
v.
HINTON.
No. 249P09.
Supreme Court of North Carolina.
December 10, 2009.
G. Gray Wilson, Asheville, Jasper L. Cummings, Jr., Raleigh, for Sam's East, Inc.
Kay Linn Miller Hobart, Special Deputy Attorney General, for Reginald Hinton (Secretary of Rev.).
The following order has been entered on the motion filed on the 4th of December 2009 by Plaintiff-Appellant motion to dismiss Petition for Discretionary Review and Notice of Appeal (with consent of Defendant):
"Motion Allowed by order of the Court in conference this the 10th of December 2009."